Opinion issued January 16, 2003










In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00154-CV
____________

SAMUEL SALAS AND LUCY SALAS, INDIVIDUALLY AND D/B/A SPRING
BRANCH MECHANICS, Appellants

V.

AUTO CONCEPTS, INC., Appellee




On Appeal from the County Civil Court at Law No. 3
Harris County, Texas
Trial Court Cause No. 739,048




MEMORANDUM OPINION
          This is an appeal from a post-answer default judgment signed on October 23,
2001.  A motion for new trial was timely filed; however, appellants’ notice of appeal
was filed on February 4, 2002, 14 days late.  See Tex. R. App. P. 26.1(a)(1). 
Appellants did not file a motion for extension of time to file their notice of appeal. 
See Tex. R. App. P. 26.1.  The appellate filing fee of $125 has not been paid by
appellants and appellants’ brief has not been filed, and both are past due.  
          On June 6, 2002, this Court issued an order, stating in pertinent part as follows:
 (1)Although we construe a notice of appeal filed beyond the time
allowed by rule 26.1(a)(1), but within the 15-day period allowed
under Tex. R. App. P. 26.3, to imply a motion for an extension of
time, it is still necessary for an appellant to offer a reasonable
explanation for their failure to timely file a notice of appeal. 
Coronado v. Farming Technology, Inc., 994 S.W.2d 901, 901
(Tex. App.—Houston [1st Dist.] 1999) (order); see Jones v. City
of Houston, 976 S.W.2d 676, 677 (Tex. 1998) (applying Verburgt
holding to pauper’s affidavit filed in lieu of appeal bond);
Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (under
predecessor rule of rule 26.3, motion for extension of time
necessarily implied when appellant acting in good faith files
appeal bond within 15-day extension period).
 
Unless within 30 days of the date of this order, appellants file an
explanation reasonably explaining their failure to timely file their
notice of appeal, this appeal will be dismissed for want of
jurisdiction.  Coronado, 994 S.W.2d at 902; Tex. R. App. P.
42.3(a).
 
(2)Appellants’ appeal is subject to dismissal for nonpayment of the
filing fee.  See Tex. R. App. P. 5.
 
(3)Assuming appellants file an explanation reasonably explaining
their failure to timely file their notice of appeal so that the Court
holds it has jurisdiction of this appeal, appellants’ brief is late. 
Unless within 30 days of the date of this order, appellants file
their brief and reasonably explain their failure to timely file their
brief, appellants’ appeal will be dismissed.  See Tex. R. App. P.
38.8(1).

          A reasonable explanation for appellants’ failure to timely file their notice of
appeal has not been filed by appellants.  Furthermore, the appellate filing fee has not
been paid, and appellants have not filed their brief with a reasonable explanation for
their failure to timely file it.  
          Accordingly, for the reasons set forth in the Court’s order of June 6, 2002, the
appeal is dismissed for want of jurisdiction.  All pending motions are overruled as
moot.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Nuchia and Jennings.